In a proceeding to place a girl under the jurisdiction of the Girls’ Term Court of the City Magistrates’ Court of the City of New York, by reason of her conduct in violation of section 5 of the Girls’ Term Court Act (L. 1951, ,ch. 716, as amd.), Burke Armstrong, an adult, appeals from an order of the said Girls’ Term Court, dated August 9, 1961, which directed him not to associate with the girl, Mary A. Riordan, or to contact her in any manner until the further order of the court. Order affirmed as to the appellant, without costs. The record supports the Magistrate’s finding that the actions of the adult appellant, Burke Armstrong have tended to injure the health, morals and welfare of the girl. We are also of the opinion that the order-appealed from is a final order Avithin the purview of section 25 of the Girls’ Term Court Act. The recent case (Matter of Benedict, 13 A D 2d 511) is distinguishable. The appeal in Benedict was from a third “ order of disposition” made upon an application which the Magistrate had treated as one for reconsideration of his previous orders of disposition; in such third order the Magistrate simply adhered to his prior dispositions. There was no appeal, however, from any of the prior basic orders. Ughetta, Acting P. J. Kleinfeld, Christ, Hill and Rabin, JJ., concur.